Warren E. Burger: We will hear arguments next in Ristaino against Ross. Mrs. Smith you may proceed whenever you are ready.
Barbara A. H. Smith: Mr. Chief Justice and may it please the Court. I am Barbara A. H. Smith, Assistant Attorney General for the Commonwealth of Massachusetts. I represent the Petitioners Theodore Ristaino and Frank Hall in this case. The procedural history of this case began in June of 1970, when James Ross and two co-defendants were brought to trial in the Superior Court of Massachusetts, upon indictments charging armed robbery, assault and battery with a dangerous weapon and assault with intent to murder. Prior to trial, counsel for the defendant James Ross as well as counsel for the co-defendants requested that the trial judge impose certain questions to the perspective jurors upon voir dire. One of the seven questions proposed by council for Ross touched upon the issue of possible racial bias. The question was, are there any of you who would believe that a white person is more likely to tell the truth than a black person. The trial judge declined to pose any of these questions. Following trial at which the defendants did not testify or offer a defense, they were convicted.
Potter Stewart: Were any questions propounded to the perspective jurors along these lines at all?
Barbara A. H. Smith: A general question as to this, whether the jurors were sensible of any bias or prejudice was propounded to the jurors. This was coupled with instructions as to the meaning of the first question to be posed by the jury. That is the trial judge in this case is as opposed to the Ham case, did not simply say, I have the clerk answer the question, are you sensible to any bias or prejudice but in an effort to focus their attention on what this question meant, he did explain the instructions as this panel of voir dire.
Potter Stewart: Where is that in these pages?
Barbara A. H. Smith: That is on pages thirteen, beginning on page twelve in my brief, Your Honor, and thirteen and set out. The entire voir dire procedure is set out in the appendix.
Speaker: (Inaudible) to the panel not individually members of the panel? The question were put to the panel—
Barbara A. H. Smith: As a whole, Your Honor.
William H. Rehnquist: It is statutory to I think which came as a surprise to me coming from a western state but we will take a day or two to making a jury-- are there just so many questions that are put in their prescribing a statute?
Barbara A. H. Smith: Yes, You Honor. And anything additional is left within the digression of the trial judge. I may continue with procedural history. Following conviction, the Supreme Judicial Court affirmed that conviction, Ross then filed a petition for writ of certiorari in this course raising the issue of the refusal of the trial judge to ask a proposed question. On January 22nd 1973 this court granted certiorari and summarily vacated the judgment of conviction and remanded the case to the Supreme Judicial Court for reconsideration in light of Ham versus South Carolina, which this court decided five days previously. Upon remand the Supreme Judicial Court addressed the issue of whether the Ham decision required reversal on that ground that the trial judge refused to ask perspective jurors questions concerning possible racial prejudice, and again they affirmed. Ross then filed the second petition for writ of certiorari in this court with Justice’s Marshall, Brennan and Douglas dissenting. In January of 1974, Ross filed a petition for writ of habeas corpus in the Federal District Court, in District of Massachusetts. In June of 1974, the Court ordered that the writ shall issue, based upon the theory of the trial judge to ask the proposed questions. The respondent below Ristaino appealed to the First Circuit Court of Appeals which affirmed visiting Judge Moore from the Second Circuit dissenting. A petition for certiorari on behalf of Ristaino was then filed in this court and granted in May of 1975. The principle issue in this case involves the conflicting interpretations, accorded this court’s decision in Ham versus South Carolina by the Supreme Judicial Court of Massachusetts and the Federal District Court and First Circuit Court of Appeals. These interpretations involved the scope and the applicability of the Ham decision, and a resulting retroactive or prospective application to be accorded at that decision even in fact the Federal Court’s interpretation is correct. On remand, Supreme Court of Massachusetts, considered this case in the light of the Ham decision and held this to the scope with the Ham decision. We do not believe that the Ham case announced a new broad constitutional principle requiring the questions designed to discover possible racial prejudice, be put to perspective jurors in all state criminal trials when the defendant is black. Such questions are constitutionally required only when the defendant is a special target for racial prejudice. As to complying with fundamental fairness the court found that the judges questions and the instructions to the perspective jurors, were under the circumstances of the Ross case, commensurate with Fourteenth Amendment Requirements. However, the Federal District Court held that the petitioner Ross had a constitutional right to have the issue of racial prejudice specifically call to the attention of the perspective jurors on the voir dire examination, and on that basis ordered that the writ issue. The First Circuit held in substance that where the defendant is black and charged with a violent crime against a white, in this particular case a security officer, failure to ask specific questions is error of constitutional dimension requiring release of a convicted defendant. The petitioners submit that the Supreme Judicial Court’s interpretations of the scope of Ham is correct for following reasons. In Ham this court was presented with a very novel fact pattern. Jean Ham was a young, bearded, black civil rights activist, he was well known in the community from South Carolina, he was well known for his civil rights activities. His sole defense was that he had been framed, and that law enforcement officers were out to get him because of his civil rights activities. Thus, the court was presented a case in which race was a consideration, in which the credibility of dark defendant was directly pitted against the white law enforcement officers who he maintain were out to get him and framing him. Within this factual framework, the trial judge in Ham, refused to pose the questions requested. And nor did he give any instructions as to the meaning of the general question, as to bias or prejudice. Now the majority opinion in Ham utilized very specific language, this court held in this case under the facts shown by this record, due process of the Fourteenth Amendment required that the defendant be permitted to have the jurors interrogated on the issue of racial bias. Petitioners suggest that this language is not to be dismissed as mere common judicial locutions, as did the federal district court. But this Court meant what exactly what it said, that the Court traditionally uses such words of limitation when they are rendering a decision which is required by the particular fact pattern presented to them, when they are rendering a decision solely within the confines of the Due Process clause, fundamental fairness. We would suggest that this court neither held nor suggested that the constitution conferred a right in every case to have this specific question address the possible racial prejudice put to perspective jurors We further suggest that by basing its decision on the Fourteenth Amendment, rather than the Six Amendment right to an impartial jury as urged by petitioner Ham in his petition for certiorari and in the brief to this court. That the Court indicated its intention to limit its decision to cases involving special circumstances, as did the case in Ham. Finally, we would suggest that this Court’s action on Ross’ initial petition for writ of certiorari indicates that its rule in Ham was in fact limited to a particular fact pattern, and that no new per se constitutional rule was there in announced. For this court vacated the Ross decision and remanded, it did not reverse outright, and we would suggest that the vacation was made so that the Supreme Judicial Court could reconsider the fact pattern in Ross within light of Ham. Petitioners therefore suggest that the scope of the Ham decision is limited to those cases involving circumstances with the probability of prejudice. It is not sufficient to mention to require a deviation from the normal voir dire procedure, which is traditionally left within the digression of the trial judge. We would suggest that the voir dire procedure employed in this case complied with fundamental fairness, as required by the Due Process clause. In course of the discussion between counsel and the trial judge as to whether this questions would be asked. The trial judge asked the counsel for a co-defendant whether there was anything peculiar to the circumstances of this case. The response was no, just as the victim is white and the defendants are black. Counsel for Ross brought no peculiar or special circumstances with the attention of the trial judge. Further, the trial judge indicated he would give preliminary instructions on the meaning of the first question to be asked by the clerk. In substance then instruction was that each of the jurors must remember they were under oath, that they had an absolute duty to render a fair and impartial verdict based upon the evidence heard in the courtroom, not on any extraneous factors, no bias, or prejudice of any kind. That the clerk in asking the first question would be given an opportunity to inform the court if you cannot or if you serious doubt that you can render a fair and impartial verdict. He directed them to examine all aspects of the case, quoting; everything you know about the case, both in the courtroom from what I have said. If any doubt, you have the duty to inform the court by standing or raising your hand. The defendants were then asked to stand, so clearly the jurors were aware that they were in fact black. In fact, a number of jurors did raise their hands and indicate their inability to render a fair and impartial jury. One for admitted racial prejudice, two for general prejudice, seven for previously formed opinion, seven because their relationship with law enforcement authorities, and one because of employment at the University where the crime originally occurred.
William H. Rehnquist: Mrs. Smith, what does general prejudice means, is that a term under Massachusetts law?
Barbara A. H. Smith: General Prejudice?
William H. Rehnquist: Yes.
Barbara A. H. Smith: The question is are you conscious of any bias or prejudice? Not general, no.
William H. Rehnquist: And then that the juror raises his hand?
Barbara A. H. Smith: And then is question-- approaches the bench and states to the judge the reason he feels that he could not render an impartial --
William H. Rehnquist: Well then, but in the case of one juror, we know he said that he was racially prejudiced. Do we have any indication of what those of whom you described as being excused for general prejudice’s said?
Barbara A. H. Smith: No, Your Honor. The language was vague, just that I know enough about this case I couldn’t mender an impartial verdict, something to that effect.
Speaker: (Inaudible) against the people who were charged with the killing or assaulting the policeman, that could be one of the general, I suppose?
Barbara A. H. Smith: Yes, Your Honor, I think that would. In a further effort to—
Speaker: Did the, did the offense get a great deal of publicity?
Barbara A. H. Smith: There was no allegation in this case of any extensive free trial publicity; nothing in the record indicates that it was an extraordinary case in any way. And one further effort to keep the element of racial prejudice from the jurors, the trial judge declined to use the Muslim names of the two co-defendants of James Ross. Therefore I submit that the procedure employed in this case complied with fundamental fairness, that Ham requires nothing more than that the jurors attentions are focused on the possibility of bias or prejudice. Therefore, if the voir dire proceeding complied with fundamental fairness, the court below erred in vacating the state conviction absent of demonstration of actual likelihood of prejudice; flowing from the trial judge’s refusal to ask the proposed questions. This case came in the Federal Court collateral review of a State Court conviction pursuant to a petition for writ of habeas corpus. Therefore, the actual likelihood of prejudice must be demonstrated. Those cases, which have held to the contrary, would suggest involved in every instance circumstances, which were such as to create a serious probability of unfairness. In the instant case no such circumstances have been demonstrated, and the petitioners submit that it was error for the Federal Court to void the State conviction, merely upon speculation or the mere possibility of prejudice flowing from the refusal to ask this one question. If however, the Ham case did enunciate a new broad constitutional mandate or per se rule, requiring that questions specifically address to racial prejudice be posed in every instance in which the defendant is black. The question of the prospective or retrospective application to be accorded that rule must be answered. We submit that the First Circuit’s resolution of this question is without support. As I stated early, or the First Circuit held it by vacating and remanding the Ross case for reconsideration, this Court impliedly held the rule of Ham to retroactive. We suggest that the only inference to be drawn from this Court’s action is that Ham was limited to its facts and would require a case by case examination based on that particular fact or pattern involved.
William H. Rehnquist: Well Mrs. Smith, you-you kind of tried to have both, both pieces of the cake, don’t you. Because earlier you say that by vacating and not reversing we indicated that we didn’t think this was directly applicable. And yet know you say that because vacated a kind of inconsistent consequence follows or that that the First Circuit’s view of inconsistent consequence followed?
Barbara A. H. Smith: I believe that is consistent with what I have said before, Your Honor. I think what your court, this court’s action in vacating indicates was limit to the particular fact pattern. The First Circuit inferred that one, the court had enunciated across the board per se rule and by vacating held this new rule to be retroactive.
William H. Rehnquist: I would suggest there is a possibility perhaps that is embraced neither by your view nor by that of the First Circuit, and that is that when we have these holes we just frequently vacate without perhaps, quite that much fine-tuning as is to the result.
Barbara A. H. Smith: Under that circumstance and, Your Honor, I would still say that there is little support for the First Circuit’s determination that you were making a ruling on retroactivity, by your action in your first petition.
Speaker: (Inaudible) That would foreclose you from acting that should only be hunched only be perspective.
Barbara A. H. Smith: That is right, Your Honor, that is my position.
Potter Stewart: (Inaudible) remanded so that the lower court may first address the retroactivity question?
Barbara A. H. Smith: Yes, Your Honor. But I think—
Potter Stewart: Without our having, without our having decided that one way or the other.
Barbara A. H. Smith: That is true, Your Honor. If there is a new rule to announce in this case, I would submit that it is a procedural rule only. That is not a rule designed to guarantee that defendant has specifically enumerated constitutional right. There was not a rule based on the Sixth Amendment right to an impartial jury, but it is designed only to expand the voir dire procedure which is not in self constitutionally required. Therefore we submit that there is no basis for granting more extensive application to a rule enunciated in Ham, if in fact the rule was so enunciated, then given to those decisions, which did in fact rest upon the Sixth Amendment right to an impartial jury. And therefore the decision on this question falls within the cases of De Stefano versus Wood, holding Duncan versus Louisiana, and Bloom versus Illinois granting the right to jury trial and the right to jury trial in serious criminal contempt to be prospective only. And Daniel versus Louisiana, holding the Terry versus Louisiana, was not to be applied retroactively to convictions obtained by jurors and panel prior to the date of that decision. First instance we suggest that the purpose behind the Taylor rule and the De Stefano rule or Duncan rule, goes no further than the rule announced in Ham. In Taylor, the Court stated its purpose was to prevent arbitrariness, repression on the part of the prosecution. There is nothing --no greater purpose founded for the rule in Ham case. Second, the reliance factor is equally as great as in the both cited cases. The sole proposer of this rule is found in Aldridge versus United States, which was decided solely within this court’s jurisdiction over the lower federal courts over 44 years ago. Since that time there has been no indication that the constitution mandated the interjection of racial prejudice issue into a procedure traditionally resting within the discretion of the trial judge.
William H. Rehnquist: What, what has been the attitude of the Supreme Judicial Court of Massachusetts in treating voir dire, does that encourage trial judges to go outside of the statutory questions, or does it leave it completely up to their discretion?
Barbara A. H. Smith: Since these cases have a reason, it has indicated to the courts that the better practice is to allow the question to be put if the defendant so requests. However,
William H. Rehnquist: How about, how about before that for purposes of retroactivity analysis?
Barbara A. H. Smith: Before that it was traditionally very limited to the three specified questions that are set out in my briefs. That it was a rare, very rare instance when the trial judge went outside of that. And then only when shown that particular circumstances involved in the case required that these questions be asked.
Speaker: (Inaudible)
Barbara A. H. Smith: They are set out page 12 of my brief, whether he was related to either party or has any interest in the case, or has expressed or formed an opinion, or sensible of any bias or prejudice.
Speaker: Footnote four of that.
Barbara A. H. Smith: Yes, Your Honor.
Speaker: What about footnote five? On the next page.
Barbara A. H. Smith: That is a additional question that the trial judge did agree to put in this case, at the request of counsel, because the victim had been a white security guard, he did agree to ask the jurors, if they were involved with law enforcement authorities.
Speaker: So that, in this case whether it non-statutory additional, and-
Barbara A. H. Smith: Yes, Your Honor. Because of the circumstances of having a quasi - law enforcement, official being --
Speaker: Did the clerk answers these questions?
Barbara A. H. Smith: The clerk answered questions, yes, Your Honor.
Speaker: Not the Judge?
Barbara A. H. Smith: No, Your Honor.
Speaker: And never counsel?
Barbara A. H. Smith: No, never to my knowledge.
Speaker: The Judge (Inaudible)
Barbara A. H. Smith: Oh yes, Your Honor.
Speaker: (Inaudible)
Barbara A. H. Smith: Yes he is, first in this case he gave the general instructions and, rather specific instructions as to the duty of the jurors. Then the clerk reads the questions, then if a juror wants to respond he raises his hand and comes up to the bench for a bench conference with the judge.
Speaker: (Inaudible)
Barbara A. H. Smith: To my knowledge, it is always the clerk who does it.
Speaker: -- panel is very large, does that differ by—
Barbara A. H. Smith: That differs, in this case some of the panels were rather small because it was, at least I believe five panels questioned.
Warren E. Burger: Suppose the judge wouldn’t be violating the statute if he put the questions himself would he?
Barbara A. H. Smith: No, I don’t believe he would not.
Speaker: How long did he serve as juror?
Barbara A. H. Smith: I believe it—
Speaker: Does the record showed that?
Barbara A. H. Smith: It shows that some of the jurors had said on previous cases.
Speaker: Yes, I thought so.
Barbara A. H. Smith: And in a number of instances they were then excused because they have been locked up and it is a lock up situation in this case. I can't say definitely how long?
Speaker: You know what the term for petty jurors is?
Barbara A. H. Smith: Your Honor, I don’t.
Speaker: --is there in this county?
Barbara A. H. Smith: I don't know in this county what the terms. I would just like to make one other point, and that is the effect that the retroactive application would be substantial on the administration of justice in the commonwealth. And in fact the Chief Justice himself stayed in the case of Commonwealth versus Lumley that it would be calamitous indeed. Thank you.
Warren E. Burger: Mr. West.
Michael G. West: Mr. Chief Justice may it please the court. My name is Michael West, and by appointment of this Court I represent the respondent James Ross Jr., in these proceedings. If I may before formal argument, there are two misprints in my brief and I would like to bring those to the attention of the court. The first is on page four, under the statement of the case, where it indicates that James Ross was convicted and received terms, it said of 18 to 20 years in this state prison, actually it was 18 to 30 years. And lastly on page 42, and that is the second line, I refer to chapter 234 section 228, it is actually section 28.
Speaker: I don’t have a 41 or 42 of your brief, anybody else has got that?
Michael G. West: Your Honor, this brief was printed by authority of the Court by your own printers.
Speaker: How about (Inaudible)
Michael G. West: Yes, that is correct.
Warren E. Burger: —it is not the court’s printer, it is ours I am aware. It doesn’t have the capability of printing this material.
Michael G. West: Since apparently is this court’s practice when presented with a case dealing with both retroactivity and the application of a constitutional principle, and to deal with the retroactivity issue first, I shall do that in my argument dealing with the retrospective application of Ham versus South Carolina to the Ross situation. The test stated by counsel for the Commonwealth is found in Stovall versus Deno, and that sets out a three-prong test. Setting out the purpose to be served by the new standards, the effect upon the reliance of the old standards, and the effect upon the administration of justice. Believe this test was further clarified in the Desist versus the United States. In that the three-prong, of the three-prong test. The first prong, and that is the purpose to be served by the new rule is to be given foremost importance. And then in William versus the United States, this Court said that if the major purpose of the constitutional rule goes to the truth finding function and substantially affects the accuracy of the guilty verdicts. Then with the rule be given complete retroactive application, without regard to the effect on the administration justice or the good faith reliance by the court below. Now it is interesting to know that the issue of retroactivity of Ham was never raised by the commonwealth, in either the second Supreme Judicial Court case after remand by this Court, or by the First Circuit in the First Circuit Court of Appeals or in the United States District Court for the District of Massachusetts, based on the petition for habeas corpus. It was raised in the First Circuit only as a side and never briefed by the commonwealth. I think what this indicates, is that the commonwealth first of all assumed retroactivity of the Ham case and second I think it dilutes their claim of the calamitous effect on the administration of justice. Because that issue was never raised, never briefed in any of the court except this one. In fact the Supreme Judicial Court for the commonwealth in the recent case of Commonwealth versus Lumley, states that they believe the limited rule announced by Ham is to be given complete retroactive application. Ross believes that the denial of the impartial jury or even the likelihood of an impartial jury or the denial of an impartial jury, goes to the heart of the truth-finding function. And so effects the accuracy of guilty verdicts that Ham should be given complete retrospective application. The commonwealth relies on two cases in this regard; one is Daniels versus Louisiana and the second is De Stefano versus Woods, to establish the argument that Ham is not the be give retrospective application. Now the question presented in Daniels was the retrospective application of Taylor versus Louisiana. This Court denied retroactive application of Taylor, saying that until Taylor no cases held that the exclusion of women from a jury deprive the defendant of a Sixth Amendment right to an impartial trial. That is not true here, there was no previous case? This Court said that reliance on past decisions of this court such as Hoyt versus Florida, precluded retroactive application. Here there is no previous decision to the contrary, in fact the previous decision to Ham, Aldridge versus United States, was in support of the Ross claim. They also say—you also said in Taylor that the substantial impact on the administration of justice and it would cause enormous burdens for the state. The commonwealth in its brief on page nine says that therefore the retroactive application of the Ham case would require reversal of every case in the commonwealth, involving a defendant who is a member of the minority class. That is not just correct. In this regard, the First Circuit decision in Ross is much narrower than the Commonwealth asserts. First, it only applies to black defendants. Second, only black defendants who are convicted of a violent crime, and third it only applies to jury trials. Fourth, it only provides for a application where the judge or the clerk asks questions, it is not where a counsel does. It is my research that approximately in those effects, approximately 17 States. And only when the defendant's counsel has submitted a question as to racial prejudice, and the court had denied that question.
Speaker: And only when the victim was white or of the different race?
Michael G. West: Well it doesn’t say that, but certainly that is the Ross case, and only of a violent crime.
William H. Rehnquist: What about a witness being black, say in a white community? Or being white in a largely black community?
Michael G. West: Well that in fact is the Ross case, Mr. Justice Rehnquist. The only witness against Ross was no the victim, he could not identify Ross at all, it was only a white gas station attendant who was the witness against Ross. And so I think the First Circuit decision would certainly apply in that circumstance.
William H. Rehnquist: Well, what if you have those, say a white defendant in a largely white community but the white defendant proposes to call a black witness?
Michael G. West: Well I think that would still apply, Your Honor. I think decisions of your court have indicated that the color of the petitioner does not affect the decision whether to allow or not to allow the questions to be asked or challenge to the jury, such as in Peters versus Kiff.
William H. Rehnquist: If it is an absolute rule as you suggest, then it isn’t just limited to cases of black defendants.
Michael G. West: No, you are right, Your Honor. But it would certainly be limited to in this First Circuit to violent crimes, they feel that the --
Warren E. Burger: We will resume there at 10 o' clock.
Michael G. West: Thank You, Your Honor.
Speaker: The Court is now adjourned we will resume tomorrow morning in 10 o'clock.